EXHIBIT 99.1 MOR-1 UNITED STATES BANKRUPTCY COURT CASE NAME: TXCO Resources Inc. PETITION DATE: 05/17/09 CASE NUMBER: 09-51807-RBK DISTRICTOFTEXAS: Western PROPOSEDPLANDATE: To Be Determined DIVISION: SanAntonio MONTHLY OPERATING REPORT SUMMARY FOR MONTH June YEAR MONTH 5/18/09-5/31/09 Jun-09 Jul-09 Aug-09 Sep-09 Oct-09 REVENUES (MOR-6) - INCOME BEFORE INT; DEPREC./TAX (MOR-6) - NET INCOME (LOSS) (MOR-6) ) ) - PAYMENTS TO INSIDERS (MOR-9) - PAYMENTS TO PROFESSIONALS (MOR-9) - TOTAL DISBURSEMENTS, net of intercompany (MOR-7) - ***The original of this document must be filed with the United States Bankruptcy Court and a copy must be sent to the United States Trustee*** CIRCLEONE REQUIRED INSURANCE MAINTAINED Are all accounts receivable being collected within terms? Yes No AS OF SIGNATURE DATE Are all post-petition liabilities, including taxes, being paid within terms? Yes No EXP.DATE Have all tax returns and other required government filings been timely paid? Yes No CASUALTY YES x NO ¨ 11/01/09 Have any pre-petition liabilities been paid? Yes No LIABILITY YES x NO ¨ 11/01/09 If so, describe Various pre-petition accounts pursuant to orders approved by the court VEHICLE YES x NO ¨ 11/01/09 Are all funds received being deposited into Debtor in Possession bank accounts? Yes No WORKER'S YES x NO ¨ 11/01/09 Were any assets disposed of outside the normal course of business? Yes No OTHER D&O YES x NO ¨ 06/15/10 If so, describe Are all U.S. Trustee Quarterly Fee Payments current? Yes No What is the status of your Plan of Reorganization? Debtor has not filed a plan ATTORNEY NAME: Deborah D. Williamson I certify under penalty of perjury that the following complete FIRM NAME: Cox Smith Matthews Inc. INITIALS Monthly Operating Report (MOR), consisting of MOR-1 through ADDRESS: 112 East Pecan Street MOR-9 plus attachments, is true and correct. Suite 1800 DATE CITY, STATE, ZIP: San Antonio, TX 78205 SIGNED X /s/Richard A. SartorTITLE:Controller TELEPHONE/FAX: (210) 554-5500/(210) 226-8395 UST USE ONLY (ORIGINAL SIGNATURE) Richard A. Sartor DATERevised: MOR-1 (PRINT NAME OF SIGNATORY) 8/12/2009 CASE NAME: TXCO Resources Inc. CASE NUMBER: 09-51807-RBK COMPARATIVE BALANCE SHEETS FILINGDATE* ASOF ASOF ASOF ASOF ASOF ASOF ASSETS 05/17/09 05/31/09 06/30/09 07/31/09 08/31/09 09/30/09 10/31/09 CURRENT ASSETS Cash Accounts Receivable, Net Accounts Receivable, Intercompany - - - Inventory: Lower of Cost or Market - - - Prepaid Expenses Other - - - TOTAL CURRENT ASSETS - Investments in Subsidiaries - - - NET BOOK VALUE OF PP & E OTHER ASSETS 1.Deferred tax asset 0 2.Accrued derivative assets-long term - - - 3.Deferred Financing Fees & Other assets TOTAL ASSETS - Note: See attached Exhibits 2A, 2B & 2C for additional information. MOR-2 * Per SOFA and Schedules, assets reported on Filing Date stated as of 4/30/09. Revised:8/12/2009 CASE NAME: TXCO Resources Inc. CASE NUMBER: 09-51807-RBK COMPARATIVE BALANCE SHEETS TXCO Resources Inc. TXCO Energy Corp. PPL Operating Inc. Maverick Dimmitt Pipeline Maverick Gas Marketing EaglePassWell ServiceInc. TXCO DrillingInc. Charro Energy Texas Tar Sands Output AcquisitionCorp. OPEXEnergy LLC Eliminations& Reclass** PerFinancials ASSETS 5/17/2009 5/17/2009 5/17/2009 5/17/2009 5/17/2009 5/17/2009 5/17/2009 5/17/2009 5/17/2009 5/17/2009 5/17/2009 5/17/2009 5/17/2009 CURRENT ASSETS Cash - Accounts Receivable, Net 0 - ) Accounts Receivable, Intercompany ) - ) ) - Inventory:Lower of Cost or Market - Prepaid Expenses - Other - TOTAL CURRENT ASSETS ) ) ) - ) ) Investments in Subsidiaries - ) - NET BOOK VALUE OF PP & E - ) OTHER ASSETS 1.Deferred tax asset - ) 2.Accrued derivative assets-long term - 3.Deferred Financing Fees & Other assets - TOTAL ASSETS ) ) - ) * Per SOFA and Schedules, assets reported on Filing Date stated as of 4/30/09. MOR-2A **A. Elimination Entries - Through the consolidation process, related party or intercompany transactions are eliminated or offset to allow for the combination (consolidation) of a group of related entities. Revised: 8/12/2009 **B. Reclass Entries - Allows for the repositioning of specific transactions within the financial statement.Because of the events of default, the preferred stock, usually an Equity item is required to be presented as Debt in the Liabilities section of the balance sheet. CASE NAME: TXCO Resources Inc. CASE NUMBER: 09-51807-RBK COMPARATIVE BALANCE SHEETS TXCO Resources Inc. TXCO Energy Corp. PPL Operating Inc. Maverick Dimmitt Pipeline Maverick Gas Marketing EaglePassWell ServiceInc. TXCO DrillingInc. Charro Energy Texas Tar Sands Output Acquisition Corp. OPEX Energy LLC Eliminations& Reclass** PerFinancials ASSETS 5/31/2009 5/31/2009 5/31/2009 5/31/2009 5/31/2009 5/31/2009 5/31/2009 5/31/2009 5/31/2009 5/31/2009 5/31/2009 5/31/2009 5/31/2009 CURRENT ASSETS Cash - ) 0 - - - Accounts Receivable, Net 0 - ) Accounts Receivable, Intercompany ) - ) ) - Inventory:Lower of Cost or Market - Prepaid Expenses - Other - TOTAL CURRENT ASSETS ) ) ) - ) ) Investments in Subsidiaries - ) - NET BOOK VALUE OF PP & E - ) OTHER ASSETS 1.Deferred tax asset - ) 2.Accrued derivative assets-long term - 3.Deferred Financing Fees & Other assets - TOTAL ASSETS ) ) - ) MOR-2B **A. Elimination Entries - Through the consolidation process, related party or intercompany transactions are eliminated or offset to allow for the combination (consolidation) of a group of related entities. Revised: 8/12/2009 **B. Reclass Entries - Allows for the repositioning of specific transactions within the financial statement.Because of the events of default, the preferred stock, usually an Equity item is required to be presented as Debt in the Liabilities section of the balance sheet. CASE NAME: TXCO Resources Inc. CASE NUMBER: 09-51807-RBK COMPARATIVE BALANCE SHEETS TXCO Resources Inc. TXCO Energy Corp. PPL Operating Inc. Maverick Dimmitt Pipeline Maverick Gas Marketing EaglePassWell ServiceInc. TXCO Drilling Inc. Charro Energy Texas Tar Sands Output Acquisition Corp. OPEX Energy LLC Eliminations
